Case 1:18-mc-91539-ADB Document 44-1 Filed 06/22/20 Page 1 of 2




              EXHIBIT A
        Case 1:18-mc-91539-ADB Document 44-1 Filed 06/22/20 Page 2 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 Jill Lepore,
                 Petitioner,
                                                    Civil Action No. 18-mc-91539-ADB
 v.

 United States of America,
                Respondent.


                                   [PROPOSED] JUDGMENT

        This matter came before the Court and, upon due consideration of the submissions of the

Petitioner, judgment shall enter as follows:

        Within sixty (60) days of the date of this Order, the Government shall either file a
        notice of appeal or provide the records identified in the Court’s February 4, 2020
        Memorandum and Order (ECF No. 38) to the Petitioner.

        SO ORDERED.


______________                                                       ________________________
Date                                                                 ALLISON D. BURROUGHS
                                                                     U.S. DISTRICT JUDGE
